 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
Exhibit 10.1
 
EXECUTION COPY
SERVICES AGREEMENT
 
SERVICES AGREEMENT (this “Agreement”) dated as of February 24, 2011 (the
“Effective Date”) by and between Resource Capital Asset Management LLC, a
Delaware limited liability company (“RCAM”) (formerly known as Churchill Pacific
Asset Management LLC), and Apidos Capital Management, LLC, a Delaware limited
liability company (“Apidos Capital”).
 
WHEREAS, RCAM has entered into the RCAM Collateral Management Agreements (as
defined below) (RCAM, in such capacity, the “Collateral Manager”) and pursuant
to such agreements provides certain collateral management and related services
to the Fund Entities;
 
WHEREAS, pursuant to Section 13(a) of each of the RCAM Collateral Management
Agreements, the Collateral Manager may delegate to any Person any or all of the
duties assigned to the Collateral Manager under the RCAM Collateral Management
Agreements; and
 
WHEREAS, in connection with its provision of the collateral management services
to the Fund Entities, the Collateral Manager desires that Apidos Capital
perform, and Apidos Capital desires to perform, the services described herein;
and
 
NOW, THEREFORE, in consideration of the mutual promises and undertakings
hereinafter set forth, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.                      Defined Terms.
 
(a)           As used in this Agreement:
 
“Fund Entities” means the respective Issuers and Co-Issuers under the RCAM
Indentures.
 
“RCAM CLO Documents” means, collectively, the RCAM Collateral Management
Agreements, the RCAM Collateral Administration Agreements and the RCAM
Indentures.
 
“RCAM Collateral Administration Agreements" means, collectively, (i) the
Collateral Administration Agreement dated as of July 10, 2007 between San
Gabriel CLO I Ltd. as Issuer, RCAM as Collateral Manager and Vertus Group, LP as
Collateral Administrator, (ii) the Collateral Administration Agreement dated as
of January 24, 2007 between Shasta CLO I Ltd. as Issuer, RCAM as Collateral
Manager and The Bank of New York Mellon Trust Company, National Association as
Collateral Administrator, (iii) the Collateral Administration Agreement dated as
of November 21, 2006 between Sierra CLO II Ltd. as Issuer, RCAM as Collateral
Manager and The Bank of New York Mellon Trust Company, National Association as
Collateral Administrator, (iv) the Collateral
 
 
 

--------------------------------------------------------------------------------

 


Administration Agreement dated as of December 21, 2004 between Whitney CLO I
Ltd. as Issuer, RCAM as Collateral Manager and JPMorgan Chase Bank, National
Association as Collateral Administrator, and (v) the Collateral Administration
Agreement dated as of March 9, 2004 between Olympic CLO I Ltd. as Issuer, RCAM
as Collateral Manager and JPMorgan Chase Bank, National Association as
Collateral Administrator.
 
“RCAM Collateral Management Agreements” means, collectively, (i) the Collateral
Management Agreement dated March 9, 2004 between RCAM and Olympic CLO I Ltd.,
(ii) the Collateral Management Agreement dated December 21, 2004 between RCAM
and Whitney CLO I Ltd., (iii) the Collateral Management Agreement dated
November 21, 2006 between RCAM and Sierra CLO II Ltd., (iv) the Collateral
Management Agreement dated January 24, 2007 (the "Shasta Collateral Management
Agreement") between RCAM and Shasta CLO I Ltd. and (v) the Collateral Management
Agreement dated July 10, 2007 between RCAM and San Gabriel CLO I Ltd., in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
 
“RCAM Indentures” means, collectively, (i) the Indenture dated March 9, 2004
among Olympic CLO I Ltd., as Issuer, and the Co-Issuer and Trustee named
therein, (ii) the Indenture dated December 21, 2004 among Whitney CLO I Ltd., as
Issuer, and the Co-Issuer and Trustee named therein, (iii) the Indenture dated
November 21, 2006 among Sierra CLO II Ltd., as Issuer, and the Co-Issuer and
Trustee named therein, (iv) the Indenture dated January 24, 2007 among Shasta
CLO I Ltd., as Issuer, and the Co-Issuer and Trustee named therein, and (v) the
Indenture dated July 10, 2007 among San Gabriel CLO I Ltd., as Issuer, and the
Co-Issuer and Trustee named therein, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
 
(b)           Each capitalized term used in this Agreement without definition
has the meaning assigned thereto in the RCAM Indentures, or any individual RCAM
Indenture, as the context requires, or if not defined therein, the RCAM
Collateral Management Agreements.  For purposes of this Agreement, amendments to
any such terms after the Effective Date will not be given any effect unless and
until Apidos Capital has received notice of such amendment.  Unless the context
requires otherwise, the singular shall include the plural and the masculine
gender shall include the feminine and neuter and vice versa.  The word
“including” shall be construed as followed in each case by the words “without
limitation.”
 
Section 2.                      Appointment of Apidos Capital as Service
Provider.
 
(a)           The Collateral Manager hereby appoints Apidos Capital from and
after the Effective Date as its subadvisor and agent to assist it in the
performance of any and all of the duties assigned to the Collateral Manager
under the RCAM CLO Documents (collectively, the “Services”).
 
(b)           Unless otherwise directed by the Collateral Manager, Apidos
Capital may enter into and execute purchases and sales of Portfolio Collateral
on behalf of the Collateral Manager.
 


 
2

--------------------------------------------------------------------------------

 
 
(c)           Apidos Capital accepts the appointment under Section 2(a) and
agrees to perform the Services for the compensation set forth herein.
 
(d)           The Collateral Manager retains all authority and responsibility
for the services required to be performed by the Collateral Manager pursuant to
the RCAM Collateral Management Agreements and is not relieved of any of its
duties or liabilities under the RCAM Collateral Management Agreements as a
result of the services performed by Apidos Capital under this Agreement.
 
(e)           Subject to the consent of the Collateral Manager, Apidos Capital
may retain consultants, outside counsel and accountants and experts or
specialists in specific industries or fields of endeavor as it deems necessary
for the rendering of the Services to the Collateral Manager and the Fund
Entities.  Any expenses incurred by Apidos Capital in connection with the
retention of any third party under this Section 2(e) shall be paid by the
Collateral Manager within ninety (90) days of invoicing by Apidos Capital.
 
(f)           Apidos Capital may directly contact the Fund Entities and service
providers to the Fund Entities, including the respective Trustees, Collateral
Administrators, outside counsel and other relevant parties.
 
(g)           Notwithstanding anything to the contrary contained herein, it is
the intent of the parties that in no event shall the provision of the Services
be deemed to constitute an assignment of the rights and obligations of the
Collateral Manager in violation of Section 17 of the RCAM Collateral Management
Agreements, and if and to the extent necessary the scope of this Agreement shall
be appropriately modified to constitute solely activities permitted by Section
13(a) of the RCAM Collateral Management Agreements and not prohibited by Section
17 thereof.
 
Section 3.                      Access to Information.
 
(a)           The Collateral Manager will make all arrangements necessary to
procure for Apidos Capital access to direct data feeds from the Trustee,
Collateral Administrator, agent banks, rating agencies, Wall Street Office and
other service providers with respect to the Fund Entities and the Collateral and
will provide an authorization form for Apidos Capital to act on behalf of the
Collateral Manager in respect of the Services.
 
(b)           The Collateral Manager will promptly provide copies to Apidos
Capital of all proposed and executed amendments or supplements to any RCAM CLO
Documents.
 
(c)           The Collateral Manager will provide, or cause the Trustee to
provide, to Apidos Capital copies of all notices to the Collateral Manager under
the RCAM CLO Documents.
 
Section 4.                      Conflicts; Non-Exclusivity.
 
(a)           If Apidos Capital makes a recommendation to the Collateral Manager
to engage in any transaction in which Apidos Capital determines, at its sole
discretion, that a Fund Entity’s consent is necessary or advisable under
applicable law (including, without limitation, Section 206(3) of the U.S.
Investment Advisers Act of 1940 (as amended, the “Advisers Act”) and the
 
 
3

--------------------------------------------------------------------------------

 


rules and regulations promulgated thereunder), by reason of the involvement of
Apidos Capital or an affiliate of Apidos Capital, it will notify the Collateral
Manager.  If so notified and the Collateral Manager places the transaction, the
Collateral Manager will satisfy the requirements set forth in clause (c) and
provide a copy to Apidos Capital of the approval by the Issuer for the
transaction.
 
(b)           Apidos Capital may recommend to the Collateral Manager that the
Collateral Manager direct a Fund Entity to purchase or sell items of Portfolio
Collateral: (i) from or to Apidos Capital or any of its affiliates as principal
(“principal transactions”), (ii) from or to any account or portfolio for which
Apidos Capital or any of its affiliates serves as investment adviser (or the
equivalent) (“client-cross transactions”), or (iii) in an “agency cross
transaction for an advisory client” (as defined in Rule 206(3)-2(b) under the
Advisers Act) (“agency-cross transaction”).  Apidos Capital agrees to provide
additional information in connection with any of the foregoing transactions that
is reasonably requested by the Collateral Manager.
 
(c)           The Collateral Manager will not knowingly direct a Trustee to
purchase from or sell to Apidos Capital any security or loan to be included in
the Portfolio Collateral in a principal transaction unless (i) such purchase or
sale is not in violation of the Advisers Act, (ii) the Issuer shall have
received from the Collateral Manager such information relating to such
acquisition or disposition as it shall reasonably require, (iii) the Issuer
shall have approved such purchase or sale, (iv) such purchase or sale is
conducted on an arm’s length basis or on terms that would be obtained in an
arm’s length transaction, and (v) such purchase or sale is made in compliance
with the applicable RCAM Collateral Management Agreement and RCAM
Indenture.  The Collateral Manager will not knowingly direct the Trustee to
purchase any security or loan for inclusion in the Portfolio Collateral, or
direct the Trustee to sell any security or loan to any account or portfolio, in
a client-cross transaction or agency-cross transaction unless (A) such purchase
or sale is not in violation of the Advisers Act, (B) such purchase or sale is
conducted on an arm’s length basis or on terms that would be obtained in an
arm’s length transaction, and (C) such purchase or sale is made in compliance
with the applicable RCAM Collateral Management Agreement and RCAM Indenture.
 
(d)           Notwithstanding the foregoing, the Collateral Manager may cause
the purchase (subject to the applicable provisions of the Indenture and this
Agreement) of Eligible Investments or items of Portfolio Collateral that are
securities of or owned by investment companies registered under the Investment
Company Act for which Apidos Capital or an Affiliate acts as investment adviser
or distributor; provided, however, that (i) all such transactions comply with
the Investment Company Act and the Advisers Act, (ii) all such transactions
comply with existing practices and procedures of the Collateral Manager and
Apidos Capital, and (c) the respective Fund Entity has not revoked the
authorization to do so provided by the applicable RCAM Collateral Management
Agreement.
 
(e)           Although the officers and employees of Apidos Capital will devote
as much time to the Services as it deems appropriate, such officers and
employees may have conflicts in allocating their time and services among the
Services, Apidos Capital’s and any of its Affiliates’ other accounts.  Apidos
Capital and any of its Affiliates, in connection with their other business
activities, may acquire material non-public confidential information that may
restrict


 
4

--------------------------------------------------------------------------------

 


Apidos Capital from recommending securities or selling securities for itself or
its clients (including the Collateral Manager) or otherwise using such
information for the benefit of its clients or itself.
 
(f)           Various potential and actual conflicts of interest may arise from
the overall investment activity of Apidos Capital and any of its
Affiliates.  Apidos Capital and any of its Affiliates and their respective
clients may invest for their own accounts in securities or obligations that
would be appropriate as items of Portfolio Collateral.  Such investments may be
different from those recommended by Apidos Capital to the Collateral
Manager.  Apidos Capital and any of its Affiliates and their respective clients
may have ongoing relationships with companies whose securities or obligations
are pledged as Portfolio Collateral (or whose obligations constitute the
Reference Obligation of a Synthetic Security that is Portfolio Collateral) and
may own securities and obligations issued by, or loans to, issuers or obligors
of Portfolio Collateral or of obligations constituting the Reference Obligations
of Synthetic Securities that are Portfolio Collateral.  Apidos Capital and any
of its Affiliates and their respective clients may invest in securities or loans
that are senior to, or have interests different from or adverse to, the
securities that are pledged as Portfolio Collateral.  Apidos Capital may serve
as investment adviser for, invest in, or be Affiliated with, other entities
organized to issue collateralized debt obligations secured by debt obligations
that are similar to items of Portfolio Collateral, and with the same or similar
objectives as the applicable Fund Entity.  Apidos Capital will at certain times
(i) be simultaneously recommending that the Collateral Manager purchase or sell
investments and selling or purchasing the same investments for a similar entity
for which it serves as investment adviser currently or in the future, or for its
clients or Affiliates and/or (ii) be shorting certain securities that will be
the same as the securities included in the Portfolio Collateral or the Reference
Obligations of Synthetic Securities that are Portfolio Collateral.  The
recommendations made to others by Apidos Capital and transactions effected by
Apidos Capital on behalf of itself or others may be the same or different from
those recommended to the Collateral Manager.
 
(g)           The Collateral Manager acknowledges that Apidos Capital and its
Affiliates, their respective clients and certain other investors may at times
own securities of one or more classes issued by Fund Entities.  In certain
circumstances, the interests of a Fund Entity and the holders of securities
issued by Fund Entities with respect to matters as to which Apidos Capital is
advising the Collateral Manager may conflict with the interests of Apidos
Capital, including Apidos Capital and its Affiliates in their capacity as a
holder of securities issued by Fund Entities.  The Collateral Manager hereby
consents to the various potential and actual conflicts of interests that may
exist with respect to Apidos Capital as described above and in subsection (i);
provided, however, that nothing contained in this Section 4 shall be construed
as altering or limiting the requirement of any law.
 
(h)           Apidos Capital may, in the allocation of business, take into
consideration research and other brokerage services furnished to Apidos Capital
or its Affiliates by brokers and dealers which are not Affiliates of Apidos
Capital in compliance with Section 28(e) of the United States Securities
Exchange Act of 1934.  Such services may be furnished to Apidos Capital or its
Affiliates in connection with its other advisory activities or investment
operations.
 


 
5

--------------------------------------------------------------------------------

 
 
 
(i)           The services of Apidos Capital to the Collateral Manager are not
to be deemed to be exclusive, and Apidos Capital will be free to render
investment advisory or other services to others and to engage in other
activities.  It is understood and agreed that the members, directors, officers,
and employees of Apidos Capital are not prohibited from engaging in any other
business activity or from rendering services to any other person, or from
serving as partners, officers, directors, trustees, or employees of any other
firm or corporation.
 
Section 5.                      Standard of Care.  Apidos Capital, in connection
with its performance of the Services, will act in good faith and use a degree of
skill and attention that is generally comparable to that which it exercises with
respect to comparable assets that it manages for itself and for others in
accordance with its existing practices and procedures relating to assets of the
nature and character of the Portfolio Collateral, in a manner reasonably
consistent with its reasonable understanding of accepted asset management
practices and procedures practiced by reasonable and prudent institutional
managers of national standing managing assets of the nature and character of the
Portfolio Collateral, provided, that Apidos Capital shall not be liable for any
loss or damage resulting from its failure to satisfy the foregoing standard of
care except to the extent such failure would result in liability pursuant to
Section 9 hereof.
 
Section 6.                      Duration and Termination.
 
(a)           Subject to Sections 6(b) and 6(c), this Agreement shall remain in
full force and effect until the earlier of (i) the RCAM Collateral Management
Agreements are terminated or (ii) RCAM has resigned or has been removed as
collateral manager under the RCAM Collateral Management Agreements.  If less
than all of the RCAM Collateral Management Agreements are terminated, this
Agreement shall terminate with respect to any such terminated RCAM Collateral
Management Agreement, but shall remain in full force and affect with respect to
the unterminated RCAM Collateral Management Agreements.
 
(b)           Notwithstanding the foregoing, the Collateral Manager shall have
the right to terminate this Agreement (i) at any time prior if it determines in
good faith that Apidos Capital has breached or otherwise failed to comply with
any material obligation under this Agreement and such breach or failure has not
been cured within 60 days notice thereof to Apidos Capital, and (ii) at any time
upon 90 days prior written notice to Apidos Capital.
 
(c)           Notwithstanding the foregoing, Apidos Capital may terminate this
Agreement (i) upon a breach by the Collateral Manager of its obligation to pay
fees or Expenses in a timely manner as set forth in Section 7 below and such
breach has not been cured with 10 days notice thereof to the Collateral Manager,
(ii) upon an amendment of any Indenture or RCAM Collateral Management Agreements
that it determines, its sole discretion, will adversely affect its ability to
perform the Services, and (iii) at any time upon 90 days prior written notice to
the Collateral Manager (or, such shorter time as Apidos Capital may determine
(and notify the Collateral Manager of the same) is necessary or advisable for it
to comply with applicable legal requirements).


 
6

--------------------------------------------------------------------------------

 
 
Section 7.                      Fees and Expenses.
 
(a)           Fees.  In consideration of the performance of its obligations
under this Agreement, Apidos Capital will be entitled to receive, and the
Collateral Manager will pay to Apidos Capital, the following fees (the “Apidos
Fees”): (i) ten percent (10%) of all Base Collateral Management Fees and
Additional Collateral Management Fees (including, for the avoidance of doubt all
senior and subordinated fees) paid to the Collateral Manager, and (ii) fifty
percent (50%) of all Incentive Collateral Management Fees paid to the Collateral
Manager.  The Collateral Manager will pay the Apidos Fees promptly upon the
Collateral Manager’s receipt of any fees paid to the Collateral
Manager.  Promptly after the Effective Date, the Collateral Manager will pay
Apidos Capital $128, 710.70, which amount represents ten percent (10%) of all
Base Collateral Management Fees and Additional Collateral Management Fees, and
fifty percent (50%) of all Incentive Collateral Management Fees paid to the
Collateral Manager on and after January 1, 2011 and prior to February 24,
2011.  If this Agreement is terminated pursuant to Section 6 or otherwise, the
fees calculated pursuant to this Section 7 will be prorated for any Due Period
as to which this Agreement is in effect.
 
(b)           Expenses.  The Collateral Manager will pay and reimburse Apidos
Capital for expenses incurred by Apidos Capital in connection with its
performance of the Services, including, without limitation, rating agency fees,
reasonable legal fees and expenses and any Wall Street Office compliance fees
for software or other related expenses (“Expenses”); provided, however, that the
Collateral Manager will pay and reimburse Apidos Capital for Expenses solely to
the extent that (i) the Collateral Manager is entitled to reimbursement for such
Expenses under Section 5 of the Collateral Management Agreements or (ii) the
Collateral Manager has approved such Expenses.  Expenses will be paid no later
than 90 days after invoicing to the Collateral Manager by Apidos Capital.
 
(c)           The parties acknowledge and agree that the Collateral Manager will
be responsible for the payment of all fees and Expenses paid to Apidos Capital
under the Agreement and that no such fees or expenses will be paid directly by
the Fund Entities to Apidos Capital; provided, however, that nothing in this
Section 7(c) will preclude the Collateral Manager in its sole discretion from
seeking reimbursement for such fees or expenses from the Fund Entities to the
extent permitted under the RCAM Collateral Management Agreements.  If such
reimbursement is sought, the Collateral Manager will notify Apidos Capital of
the basis for seeking reimbursement.
 
Section 8.                      Representations and Warranties.
 
(a)           Each of the parties hereby represents and warrants that as of the
date hereof:
 
(i)           Existence; Authority; Enforceability.  It has the necessary power
and authority to enter into this Agreement and to carry out its obligations
hereunder.  It is duly organized and validly existing under the laws of its
jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary corporate or other action, and no other act or proceeding,
corporate or otherwise, on its part is necessary to authorize the execution of
this Agreement or the consummation of any of the transactions contemplated
hereby.  This Agreement has been duly executed by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.


 
7

--------------------------------------------------------------------------------

 


 
(ii)           Absence of Conflicts.  The execution and delivery by it of this
Agreement and the performance of its obligations hereunder do not and will not
(A) conflict with, or result in the breach of any provision of its constitutive
documents; (B) result in any violation, breach, conflict, default or event of
default (or an event which with notice, lapse of time, or both, would constitute
a default or event of default), or give rise to any right of acceleration or
termination or any additional payment obligation, under the terms of any
material contract, agreement or permit to which it is a party or by which its
assets or operations are bound or affected; or (C) violate, in any material
respect, any applicable law.
 
(iii)           Consents.  Other than any consents that have already been
obtained, no consent, waiver, approval, authorization, exemption, registration,
license or declaration is required to be made or obtained by it in connection
with (A) the execution, delivery or performance of this Agreement or (B) the
consummation of any of the transactions contemplated herein.
 
(iv)           Compliance with Legal Requirements.  Its assets, business and
record keeping practices are not currently in violation of any applicable law,
which violation could reasonably be expected to have a material adverse effect
upon its ability to perform its obligations hereunder.
 
(b)           The Collateral Manager hereby represents and warrants that as of
the date hereof, (i) it has performed its obligations under the RCAM CLO
Documents in compliance with the terms thereof, (ii) no Default has occurred
under any RCAM Indenture and (iii) no “cause” (as defined in the RCAM Collateral
Management Agreements) for termination of the Collateral Manager exists under
any RCAM Collateral Management Agreement.
 
Section 9.                      Limitation of Liability.
 
(a)           Apidos Capital will not be liable for, and the Collateral Manager
will not take any action against Apidos Capital or hold Apidos Capital liable
for, any error of judgment or mistake of law or for any loss suffered by a Fund
Entity (including, without limitation, by reason of the purchase, sale or
retention of any security) in connection with the performance of Apidos
Capital’s duties under this Agreement, except for a loss resulting from willful
misconduct, gross negligence or bad faith on the part of Apidos Capital in the
performance of its duties under this Agreement or by reason of its reckless
disregard of its obligations and duties under this Agreement.
 
(b)           Apidos Capital assumes no responsibility under this Agreement
other than to render the Services in good faith in accordance with the standard
of care provided in Section 5 and subject to the standard of conduct described
in the next succeeding sentence, shall not be liable for any action or inaction
of the Collateral Manager in following or declining to follow any advice,
recommendation or direction of Apidos Capital or for any action or inaction of
the
 


 
8

--------------------------------------------------------------------------------

 


 
Collateral Manager, any Trustee or Collateral Administrator.  Apidos Capital,
its Affiliates and their respective members, principals, partners, managers,
directors, officers, stockholders, employees, representatives and agents
(collectively, the “Apidos Capital Parties”) will not be liable to any Issuer or
Co-Issuer, Trustee, Collateral Administrator, Paying Agent, the holder of any
securities issued by a Fund Entity, or any other Person for any expenses,
losses, damages, demands, charges, judgments, assessments, costs or other
liabilities or claims of any nature whatsoever (including reasonable attorneys’
and accountants’ fees and expenses) (collectively, “Liabilities”) incurred by
any Issuer or Co-Issuer, Trustee, Collateral Administrator, Paying Agent, the
holder of any securities issued by a Fund Entity, or any other Person that arise
out of or in connection with the performance by Apidos Capital of its duties
under this Agreement.  The Apidos Capital Parties will not be liable to the
Collateral Manager for Liabilities that arise out of or in connection with the
performance of Apidos Capital under this Agreement except by reason of Apidos
Capital Breaches.  “Apidos Capital Breaches” means acts or omissions of the
Collateral Manager constituting criminal conduct, fraud, bad faith, willful
misconduct or gross negligence in the performance, or reckless disregard, of the
obligations of Apidos Capital hereunder.  Notwithstanding the foregoing, in no
event shall Apidos Capital or any other Apidos Capital Party be liable for
consequential, special, exemplary or punitive damages.  For the avoidance of
doubt, the Apidos Capital Parties will not be liable for trade errors that may
result from ordinary negligence.
 
(c)           United States federal and state securities laws may impose
liability under certain circumstances on Persons who act in good faith.  Nothing
herein will constitute a waiver or limitation of any rights which a Person may
have under any applicable federal or state securities law.
 
Section 10.                      Indemnification.
 
(a)           The Collateral Manager shall fully indemnify, release, defend and
hold harmless the Apidos Capital Parties who participate in the performance of
Services for any and all Liabilities of any kind or nature arising from or
relating to the performance by Apidos Capital of the Services and will reimburse
Apidos Capital and any other Apidos Capital Party for all reasonable fees and
expenses (including reasonable fees and expenses of counsel) as such fees and
expenses are incurred in investigating, preparing, pursuing or defending any
claim, action, proceeding or investigation with respect to any pending or
threatened litigation, caused by, or arising out of or in connection with the
performance of the Services to the extent not constituting an Apidos Capital
Breach.  Nothing contained herein shall be deemed to waive any liability which
cannot be waived under applicable state or federal law or any rules or
regulations adopted thereunder.
 
(b)           Apidos Capital agrees that it will repay to the Collateral
Manager, any amounts paid by the Collateral Manager in respect of
indemnification under Section 10(a) to the extent the Liabilities in respect of
which such amounts were paid are found by a court of competent jurisdiction in a
judgment which has become final (whether or not subject to appeal) to have
resulted from an Apidos Capital Breach.
 
(c)           Apidos Capital will not be obligated to appear in, prosecute or
defend any legal action that is not incidental to its responsibilities under
this Agreement or that, in its sole opinion,
 
 
9

--------------------------------------------------------------------------------

 
 
may involve it in any expense or liability.  In the exercise of its discretion,
however, Apidos Capital may undertake any such action that it may deem necessary
or desirable with respect to the enforcement or protection of the rights and
duties of the parties to this Agreement or the interest of the Collateral
Manager hereunder.  In such event, the legal expenses and costs of such action,
and any liability resulting therefrom (other than liabilities to the extent
arising from an Apidos Capital Breach), shall be borne by the Collateral
Manager, and Apidos Capital will be entitled to receive reimbursement thereof
from the Collateral Manager.
 
(d)           Apidos Capital will indemnify and hold harmless the Collateral
Manager in respect of any Liabilities and will reimburse the Collateral Manager
for all reasonable fees and expenses (including reasonable fees and expenses of
counsel) incurred in investigating, preparing, pursuing or defending any claim,
action, proceeding or investigation with respect to any pending or threatened
litigation, in each case, to the extent and only to the extent that such
Liabilities, fees, expenses and other amounts result from an Apidos Capital
Breach.  Any Liabilities, fees, expenses and other amounts to be paid by Apidos
Capital in respect of its indemnification of the Collateral Manager under this
Section 10(d) will be payable only upon and to the extent that a court of
competent jurisdiction has found in a judgment which has become final (whether
or not subject to appeal) that such Liabilities, fees, expenses and other
amounts resulted from an Apidos Capital Breach.
 
Section 11.                      Assignment.  This Agreement may not be assigned
by any party hereto without the prior written consent of each other party
hereto, which consent may be granted or withheld by each consenting party in its
discretion.  Any consent required for such assignment under the Advisers Act
will be obtained.  This Agreement shall be binding upon and inure to the benefit
of any successors, assigns, heirs or personal representatives of each party
hereto.
 
Section 12.                      Governing Law; Waiver of Jury Trial.
 
(a)           THIS AGREEMENT AND ANY DISPUTE SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY AGREES THAT ANY CLAIM, ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN AN APPROPRIATE STATE
COURT IN THE STATE OF NEW YORK OR THE FEDERAL COURTS LOCATED IN THE STATE OF NEW
YORK, AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE UNITED STATES OF
AMERICA OR ANY COURT IN ANY OTHER COUNTRY.
 
(c)           EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 13.                      Notices.  Unless expressly provided otherwise
herein, all notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered against receipt or upon actual
receipt of registered or certified mail (postage prepaid, return receipt
requested), courier, overnight delivery or, in the case of fax or electronic
mail notice, when received in legible form, to such persons or addresses as
shall be notified from time to time.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 14.                      Effectiveness; Counterparts.  This Agreement
shall become effective as of the Effective Date.  This Agreement may be executed
in several counterparts with the same effect as if the parties executing the
several counterparts had all executed one counterpart.
 
Section 15.                      No Third-Party Beneficiaries.  No provision of
this Agreement is intended to confer upon any person or entity other than the
parties hereto any rights or remedies hereunder.  The parties agree that neither
the Fund Entities nor any holder of any securities issued by a Fund Entity will
be third-party beneficiaries of this Agreement.
 
Section 16.                      Survival.   Each party agrees that the rights
and obligations arising under the provisions of Sections 7, 9, 10, 12 and 17 (as
well as all defined terms) shall survive the termination of this Agreement.
 
Section 17.                      Confidentiality.
 
(a)           Each party shall treat as confidential all Confidential
Information of the other (as that term is defined below) and use such
information only in furtherance of the purposes of this Agreement. Each party
shall limit access to the Confidential Information to its members, affiliates,
employees, consultants, auditors and regulators who reasonably require access to
such Confidential Information, and otherwise maintain policies and procedures
designed to prevent disclosure of the Confidential Information.
 
(b)           For purposes of this Agreement, Confidential Information shall
include all non-public business and financial information, methods, plans,
techniques, processes, documents and trade secrets of a party. Confidential
Information shall not include anything that (i) is or lawfully becomes in the
public domain, other than as a result of a breach of an obligation hereunder,
(ii) is furnished to the applicable party by a third party having a lawful right
to do so, or (iii) was known to the applicable party at the time of the
disclosure.
 
(c)           The confidentiality obligations set forth herein shall survive the
termination of this Agreement for a period of two years.  For the avoidance of
doubt, each party hereto parties shall be permitted to publicly disclose that it
has entered into this Agreement and may indicate in any such disclosure
materials the services provided hereunder.
 
Section 18.                      Entire Agreement; Amendments and Waivers, etc.
This Agreement is a complete and exclusive statement of the terms of the
Agreement between the parties with respect to the subject matter hereof and may
not be changed, modified, terminated or waived except by an instrument in
writing executed by the parties hereto.  The parties acknowledge that each party
and its counsel have reviewed and revised this Agreement and that the rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendment, schedule or exhibit hereto.  Section and other headings contained
in this Agreement are for reference only and are not intended to describe,
interpret, define or limit the scope or intent of this Agreement or any
provision hereof.
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 19.                      Independent Contractor Status.  For purposes of
this Agreement, Apidos Capital shall act in the ordinary course of its business
as an agent of independent status.
 
Section 20.                      Notice of Change.  For so long as Apidos
Capital is a limited liability company, it will undertake to notify the
Collateral Manager of any change in the identity of its managing member.
 
 [Remainder of page intentionally left blank]
 
 


 
12

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, by their respective authorized officers where applicable, as of the
Effective Date.
 
RESOURCE CAPITAL ASSET MANAGEMENT LLC
 
 
 
 
By: ___________________________________

 
 
Name:  David J. Bryant

 
 
Title: Senior Vice-President and Chief Financial Officer

 
 APIDOS CAPITAL MANAGEMENT, LLC
 
 
 
 
By: ___________________________________

 
 
Name:  Christopher D. Allen

 
 
Title:     Chief Operating Office

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------